Exhibit 10.18

 

 

30 Rockefeller Plaza

 

A Division of

 

New York, NY 10112

 

National Broadcasting

 

212-664-4444

 

Company, Inc.

 

 

As of January 1, 2003

 

Corporation for General Trade

2633 West State Boulevard

Ft. Wayne, Indiana 46808

(“Licensee”)

 

RE:     WKJG (Ft. Wayne, Indiana)

 

Ladies and Gentlemen:

 

The following shall comprise the agreement among us for the affiliation of the
television broadcasting station WKJG (Ft. Wayne, Indiana) (together with
Licensee, “Station”) with the NBC Television Network (“NBC”) and shall supersede
and replace all prior agreements between Station and NBC (which agreements are
hereby terminated and of no further force or effect) except (w) for the most
recent amendment to such prior agreement with respect to network non-duplication
protection under Federal Communications Commission (“FCC”) Rules Section 76.92
(the “Non-Duplication Amendment”), (x) for the NBC Promotion Swap Program, (y)
for the Inventory Management Plan (as defined in Section 6 below), and (z) that
any indemnities provided for in such prior agreements, as well as any
liabilities outstanding thereunder as of the date of this Agreement, shall
survive.

 


1.             TERM. THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF 3:00 A.M., NEW
YORK CITY TIME ON JANUARY 1, 2003. UNLESS SOONER TERMINATED AS PROVIDED
HEREUNDER, THIS AGREEMENT SHALL REMAIN IN EFFECT UNTIL 2:59 A.M., NEW YORK CITY
TIME ON JANUARY 1, 2011.


 


2.             PROGRAMMING.


 


(A)           NBC COMMITS TO SUPPLY PROGRAMMING FOR FREE OVER-THE-AIR TELEVISION
BROADCASTING BY STATION DURING THE HOURS SET FORTH ON SCHEDULE I HERETO (THE
“PROGRAMMED TIME PERIODS”). STATION AGREES THAT, SUBJECT ONLY TO SECTION 3
BELOW, STATION SHALL CLEAR AND BROADCAST ALL PROGRAMMING SUPPLIED TO STATION
HEREUNDER FOR BROADCAST IN THE PROGRAMMED TIME PERIODS ON THE DATES AND AT THE
TIMES THE PROGRAMS ARE SCHEDULED BY NBC.


 


(B)           IN ADDITION TO PROGRAMMING SUPPLIED PURSUANT TO SECTION 2(A)
ABOVE, NBC SHALL OFFER STATION A VARIETY OF SPORTS PROGRAMMING (“NBC SPORTS
PROGRAMMING”) AND SPECIAL EVENTS PROGRAMMING FOR TELEVISION BROADCAST AT TIMES
OTHER THAN PROGRAMMED TIME PERIODS. FOR A PERIOD OF SEVENTY-TWO (72) HOURS
FOLLOWING NBC’S OFFER, STATION SHALL HAVE THE RIGHT OF FIRST REFUSAL WITH
RESPECT TO SUCH PROGRAMMING AS AGAINST ANY OTHER TELEVISION STATION LOCATED IN
STATION’S COMMUNITY OF LICENSE OR ANY TELEVISION PROGRAM TRANSMISSION SERVICE
FURNISHING A TELEVISION SIGNAL TO STATION’S COMMUNITY OF LICENSE. STATION SHALL
CONFIRM ITS CLEARANCE OF SUCH PROGRAMMING TO NBC WITHIN THE 72-HOUR PERIOD VIA
THE INTERNET SITE CURRENTLY KNOWN AS

 

1

--------------------------------------------------------------------------------


 

“Affiliate Partnership Tool” (“APT”) or such other means as NBC may designate.
Station’s confirmation of clearance shall constitute Station’s agreement to
broadcast such programming in accordance with the terms of such offer and this
Agreement.


 


(C)           ALL PROGRAMMING FURNISHED TO STATION PURSUANT TO THIS AGREEMENT
SHALL BE REFERRED TO HEREIN AS “NBC PROGRAMMING”, AND ANY ONE PROGRAM OF NBC
PROGRAMMING SHALL BE REFERRED TO AS AN “NBC PROGRAM”. THE SELECTION, SCHEDULING,
SUBSTITUTION AND WITHDRAWAL OF ANY NBC PROGRAM OR OTHER PORTION OF NBC
PROGRAMMING SHALL AT ALL TIMES REMAIN WITHIN THE SOLE DISCRETION AND CONTROL OF
NBC. STATION ACKNOWLEDGES THAT LOCAL AND NETWORK PROGRAMMING NEEDS MAY CHANGE
DURING THE TERM OF THIS AGREEMENT, AND THAT NBC MAY ADD TO, SUBTRACT FROM OR
OTHERWISE MODIFY THE PROGRAMMED TIME PERIODS FROM TIME TO TIME ON AT LEAST 90
DAYS’ PRIOR WRITTEN NOTICE TO STATION. IN THE EVENT THAT NBC INCREASES THE
NUMBER OF HOURS CONTAINED WITHIN THE PROGRAMMED TIME PERIODS, STATION SHALL HAVE
THE RIGHT TO REJECT ANY PROGRAMMING DURING SUCH ADDITIONAL HOURS. NOTHING HEREIN
SHALL PREVENT OR HINDER NBC FROM (I) SUBSTITUTING ONE OR MORE SPONSORED OR
SUSTAINING PROGRAMS (I.E., PROGRAMS WHICH DO NOT INCLUDE LOCAL AVAILABILITIES)
OR (II) CANCELING ONE OR MORE NBC PROGRAMS; PROVIDED, THAT NBC SHALL EXERCISE
REASONABLE EFFORTS TO GIVE STATION AT LEAST THREE (3) WEEKS PRIOR NOTICE
THEREOF.


 


3.             PREEMPTIONS.


 


(A)           STATION ACKNOWLEDGES THAT NBC WILL MAKE A SUBSTANTIAL INVESTMENT
IN NETWORK PROGRAMMING DURING THE TERM OF THIS AGREEMENT IN ORDER TO PROVIDE
STATION WITH NETWORK-QUALITY NEWS, PUBLIC AFFAIRS, ENTERTAINMENT, SPORTS,
CHILDREN’S AND OTHER PROGRAMMING. IN VIEW OF SUCH INVESTMENT, AND AFTER
CONSIDERING THE AMOUNT OF BROADCAST TIME AVAILABLE TO STATION OUTSIDE OF THE
PROGRAMMED TIME PERIODS, STATION FURTHER ACKNOWLEDGES AND CONFIRMS THAT IT DOES
NOT PRESENTLY FORESEE ANY NEED TO SUBSTITUTE PROGRAMMING OF ANY KIND FOR NBC
PROGRAMMING, EXCEPT UNDER THOSE CIRCUMSTANCES REQUIRING LIVE COVERAGE OF
BREAKING LOCAL NEWS EVENTS.


 


(B)           EXCEPT AS SET FORTH IN THE IMMEDIATELY FOLLOWING SENTENCE, IN THE
EVENT STATION PREEMPTS OR OTHERWISE FAILS TO BROADCAST ANY NBC PROGRAMMING
(INCLUDING, WITHOUT LIMITATION, NBC SPORTS PROGRAMMING) ON THE DATES AND AT THE
TIMES SUCH PROGRAMMING IS SCHEDULED BY NBC, THEN WITHOUT LIMITING ANY OTHER
RIGHTS OR REMEDIES OF NBC UNDER THIS AGREEMENT OR OTHERWISE, STATION SHALL PAY
TO NBC AN AMOUNT EQUIVALENT TO NBC’S LOSS OF GROSS ADVERTISING REVENUES
ATTRIBUTABLE TO STATION’S FAILURE TO BROADCAST SUCH PROGRAM IN STATION’S
MARKET.  STATION SHALL HAVE NO OBLIGATION TO REIMBURSE NBC FOR LOST ADVERTISING
REVENUES IF (W) SUCH FAILURE TO BROADCAST NBC PROGRAMMING IS A DIRECT RESULT OF
(I) STATION’S LIVE COVERAGE OF BREAKING LOCAL OR NATIONAL NEWS EVENTS (EXCLUDING
THE ADDITION OF SCHEDULED LOCAL NEWS PROGRAMS AS A PART OF STATION’S CONTINUING
PROGRAM SCHEDULE) OR (II) AN EVENT OF FORCE MAJEURE AS PROVIDED IN SECTION 11 OF
THIS AGREEMENT; (X) IF STATION REASONABLY BELIEVES THAT SUCH PROGRAMMING IS
UNSATISFACTORY, UNSUITABLE, OR OTHERWISE CONTRARY TO THE PUBLIC INTEREST; (Y) IN
THE CASE OF A PREEMPTION OF NBC PRIME TIME PROGRAMMING, STATION HAS NOT
PREEMPTED MORE THAN 20 HOURS OF NBC PRIME TIME PROGRAMMING DURING SUCH BROADCAST
YEAR; OR (Z) IN THE CASE OF A PREEMPTION OF NBC SPORTS PROGRAMMING, STATION HAS
NOT PREEMPTED MORE THAN 20 HOURS OF NBC SPORTS PROGRAMMING DURING SUCH BROADCAST
YEAR (THE “SPORTS BASKET”).


 


(C)           STATION’S DETERMINATION UNDER CLAUSE (X) OF SUBSECTION (B) ABOVE
SHALL BE BASED UPON A SUBSTANTIAL DIFFERENCE BETWEEN THE RELEVANT PROGRAM’S
STYLE AND CONTENT AND THE STYLE AND

 

2

--------------------------------------------------------------------------------


 

content of other NBC Programs previously broadcast by Station. In addition, no
Station shall preempt or otherwise fail to broadcast any NBC Programming under
clause (x) of subsection (b) above as a result of commercial motivation; that
is, programming shall not be deemed to be unsatisfactory, unsuitable or contrary
to the public interest based on performance, ratings, or the availability of
alternative programming which Station believes to be more profitable or more
attractive.

 


(D)           IN THE EVENT STATION PREEMPTS OR OTHERWISE FAILS TO BROADCAST ANY
NBC PROGRAMMING OR NOTIFIES NBC OF ITS INTENTION TO DO SO, NBC MAY ELECT TO
OFFER STATION AN ALTERNATIVE TIME PERIOD FOR BROADCAST OF THE OMITTED NBC
PROGRAM (INCLUDING THE COMMERCIAL ANNOUNCEMENTS CONTAINED THEREIN, AND ANY
REPLACEMENTS THEREOF). IF STATION FAILS TO AGREE TO SUCH ALTERNATIVE BROADCAST,
THEN IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO IT, NBC SHALL HAVE THE RIGHT
TO LICENSE THE BROADCAST RIGHTS TO THE OMITTED NBC PROGRAM TO ANY OTHER
DISTRIBUTION OUTLET FOR DISTRIBUTION IN STATION’S COMMUNITY OF LICENSE.


 


(E)           IN THE EVENT STATION FAILS TO PAY TO NBC ANY AMOUNTS REQUIRED TO
BE PAID BY IT PURSUANT TO THIS SECTION 3, AND SUCH FAILURE REMAINS UNCURED AFTER
90 DAYS’ WRITTEN NOTICE FROM NBC, THEN IN ADDITION TO ALL OTHER REMEDIES
AVAILABLE TO IT, NBC SHALL HAVE THE OPTION, EXERCISABLE IN ITS SOLE DISCRETION
UPON 90 DAYS’ NOTICE TO THE BREACHING STATION TO (I) TERMINATE THAT STATION’S
RIGHT TO BROADCAST ANY ONE OR MORE SERIES OR OTHER NBC PROGRAMS, AND TO THE
EXTENT AND FOR THE PERIODS THAT NBC SO ELECTS, LICENSE THE BROADCAST RIGHTS TO
SUCH SERIES OR OTHER NBC PROGRAM(S) TO ANY OTHER DISTRIBUTION OUTLET FOR
DISTRIBUTION IN THAT STATION’S COMMUNITY OF LICENSE OR (II) TERMINATE THIS
AGREEMENT WITH RESPECT TO STATION.


 


(F)            NOTWITHSTANDING THE FOREGOING, (I) IMMEDIATELY UPON THE
EXPIRATION OF STATION’S AGREEMENT TO BROADCAST “LIVE WITH REGIS AND KELLY” AT
9:00 A.M., MONDAY-FRIDAY, STATION SHALL BROADCAST THE THIRD HOUR OF “TODAY” AT
SUCH TIME, (II) FOR SO LONG AS STATION BROADCASTS LOCALLY-PRODUCED PROGRAMMING
ON SATURDAY MORNINGS, STATION SHALL BROADCAST 2.5 HOURS OF NBC NETWORK
PROGRAMMING ON SATURDAY MORNINGS AND AT SUCH TIME AS STATION NO LONGER
BROADCASTS LOCALLY-PRODUCED PROGRAMMING ON SATURDAY MORNINGS, STATION SHALL
BROADEST 3 HOURS OF NBC NETWORK PROGRAMMING ON SATURDAY MORNINGS, (III) STATION
SHALL BROADCAST AT LEAST ONE HOUR OF NBC “ALL NIGHT” PROGRAMMING EACH DAY FROM
MONDAY-SATURDAY AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO BROADCAST TWO
HOURS OF SUCH PROGRAMMING AND (IV) STATION SHALL HAVE THE RIGHT TO BROADCAST NBC
NETWORK DAYTIME PROGRAMMING FROM NOON-2:00 P.M. FROM MONDAY-FRIDAY INSTEAD OF IN
THE REGULARLY SCHEDULED TIME PERIODS.


 


4.             PAYMENTS.

 


(A)           NBC PAYMENTS.  IN CONSIDERATION OF STATION ENTERING INTO THIS
AGREEMENT AND THE STATION’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, NBC SHALL
PAY STATION THE AMOUNTS SET FORTH ON SCHEDULE II ATTACHED HERETO (THE “NBC
PAYMENTS”), SUBJECT TO ADJUSTMENT PURSUANT TO THIS AGREEMENT. THE NBC PAYMENTS
SHALL BE DUE AND PAYABLE ON A BI-ANNUAL BASIS ON OR ABOUT JUNE 15 AND DECEMBER
15 OF EACH YEAR DURING THE TERM OF THIS AGREEMENT. NBC AND STATION HEREBY
ACKNOWLEDGE THAT THE NBC PAYMENTS AS SET FORTH ON SCHEDULE II HAVE BEEN ADJUSTED
TO REFLECT DEDUCTIONS FOR STATION’S PAYMENT OBLIGATIONS PURSUANT TO SECTIONS
4(C)(I), (II) AND (III) BELOW, AS KNOWN ON THE DATE HEREOF, THROUGHOUT THE TERM
OF THIS AGREEMENT, AND THAT TO THE EXTENT SUCH

 

3

--------------------------------------------------------------------------------


 

payment obligations increase during the term, the NBC Payments will be decreased
accordingly by the amount of such increase.

 


(B)           STATION PAYMENTS.  IN CONSIDERATION OF NBC ENTERING INTO THIS
AGREEMENT, AND NOTWITHSTANDING TERMINATION OF THIS AGREEMENT, STATION SHALL PAY
NBC THE AMOUNTS SET FORTH ON SCHEDULE III ATTACHED HERETO (THE “STATION
PAYMENTS”), PAYABLE ANNUALLY IN ADVANCE NOT LATER THAN JANUARY 15 OF THE YEAR
CORRESPONDING TO SUCH AMOUNT ON SCHEDULE III, BY ELECTRONIC TRANSFER OR SUCH
OTHER MEANS AS NBC SHALL DETERMINE.


 


(C)           OTHER PAYMENTS TO NBC.  IN CONNECTION WITH STATION’S AFFILIATION
WITH NBC, STATION AGREES THAT STATION SHALL PAY NBC (OR AN ENTITY CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH NBC, AS APPROPRIATE):


 


(I)            ALL AMOUNTS OWED BY STATION PURSUANT TO STATION’S NBC NEWS
CHANNEL PARTICIPATION AGREEMENT;


 


(II)           ALL AMOUNTS OWED BY STATION PURSUANT TO THE DISTRIBUTION
CONTRIBUTION AGREEMENT (AS DEFINED BELOW);


 


(III)          ALL AMOUNTS OWED BY STATION PURSUANT TO THE INVENTORY MANAGEMENT
PLAN; AND


 


(IV)          ALL AMOUNTS OWED BY STATION PURSUANT TO THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION PURSUANT TO SECTION 3 HEREOF.


 


(D)           DEFAULT.  IN THE EVENT THAT STATION IS IN DEFAULT OF ANY
OBLIGATION UNDER THIS SECTION 4 WHICH DEFAULT REMAINS UNCURED 90 DAYS AFTER
STATION’S RECEIPT OF NOTICE THEREOF FROM NBC, NBC SHALL HAVE THE RIGHT, AT ITS
ELECTION, TO TERMINATE THIS AGREEMENT IN ITS ENTIRETY UPON NOTICE TO STATION.


 


5.             DISTRIBUTION CONTRIBUTION AGREEMENT. STATION SHALL ENTER INTO A
DISTRIBUTION CONTRIBUTION AGREEMENT IN THE FORM ATTACHED AS EXHIBIT A HERETO.


 


6.             INVENTORY MANAGEMENT PLAN.  STATION SHALL FULLY PARTICIPATE IN
THE “INVENTORY MANAGEMENT PLAN” AS ENDORSED BY NBC TELEVISION AFFILIATES (A/K/A
THE NBC AFFILIATE BOARD) ON MAY 19, 1998 (THE “INVENTORY MANAGEMENT PLAN”), AND
IN ANY ADDITIONAL OR SUBSTITUTE INVENTORY MANAGEMENT PLANS APPROVED IN THE
FUTURE BY A MAJORITY OF THE NBC AFFILIATED TELEVISION STATIONS.


 


7.             LOCAL COMMERCIAL ANNOUNCEMENTS. FROM TIME TO TIME AND AT LEAST
ONCE EACH CALENDAR QUARTER, NBC SHALL PROVIDE STATIONS WITH NOTICE SETTING FORTH
THE AMOUNT AND PLACEMENT OF AVAILABILITIES FOR STATIONS’ RESPECTIVE LOCAL
COMMERCIAL ANNOUNCEMENTS IN AND ADJACENT TO REGULARLY SCHEDULED NBC PROGRAMMING.
NBC AGREES THAT THE AVERAGE NUMBER OF THIRTY-SECOND UNITS AVAILABLE TO EACH
STATION FOR LOCAL COMMERCIAL ANNOUNCEMENTS DURING PRIME TIME (I.E. 8 PM TO 11PM
MONDAY THROUGH SATURDAY AND 7 PM TO 11 PM SUNDAY) SHALL BE NOT FEWER THAN 106
PER WEEK, AND SUCH ANNOUNCEMENTS SHALL BE DISTRIBUTED SO THAT EACH HOUR OF PRIME
TIME INCLUDES NOT FEWER THAN FOUR UNITS; PROVIDED, THAT NBC SHALL BE ENTITLED TO
REDUCE EACH STATION’S UNITS TO THE MINIMUM EXTENT NECESSARY FOR NATIONAL SPORTS
PROGRAMMING, OLYMPICS PROGRAMMING AND BREAKING NEWS COVERAGE WHICH FOR REASONS
BEYOND NBC’S CONTROL LIMITS NBC’S ABILITY TO MAKE

 

4

--------------------------------------------------------------------------------


 

time available for local commercial announcements. Each Station shall also be
entitled to a minimum of 90% of the average weekly number of thirty-second units
provided during the 1999-2000 broadcast season with respect to other Network
program dayparts.


 


8.             CONDITIONS OF STATION’S BROADCAST.  STATION’S BROADCAST OF NBC
PROGRAMMING SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)           STATION SHALL NOT MAKE ANY DELETIONS FROM, OR ADDITIONS OR
MODIFICATIONS TO, ANY NBC PROGRAM OR ANY COMMERCIAL, NBC IDENTIFICATION, PROGRAM
PROMOTIONAL OR PRODUCTION CREDIT ANNOUNCEMENTS OR OTHER INTERSTITIAL MATERIAL
CONTAINED THEREIN, NOR BROADCAST ANY COMMERCIAL OR OTHER ANNOUNCEMENTS (EXCEPT
EMERGENCY BULLETINS) DURING ANY SUCH PROGRAM, WITHOUT NBC’S PRIOR WRITTEN
AUTHORIZATION. STATION SHALL BROADCAST EACH NBC PROGRAM FROM THE COMMENCEMENT OF
NETWORK ORIGINATION UNTIL THE COMMENCEMENT OF THE NEXT PROGRAM.


 


(B)           FOR PURPOSES OF IDENTIFICATION OF STATION WITH THE NBC PROGRAMS,
AND UNTIL WRITTEN NOTICE TO THE CONTRARY IS GIVEN BY NBC, STATION MAY
SUPERIMPOSE ON CERTAIN ENTERTAINMENT PROGRAMS, WHERE DESIGNATED BY NBC, A SINGLE
LINE OF TYPE, NOT TO EXCEED FIFTY (50) VIDEO LINES IN HEIGHT AND SITUATED IN THE
LOWER EIGHTH RASTER OF THE VIDEO SCREEN, WHICH SINGLE LINE SHALL INCLUDE (AND BE
LIMITED TO) STATION’S CALL LETTERS, COMMUNITY OF LICENSE OR HOME MARKET, CHANNEL
NUMBER, AND THE NBC LOGO. NO OTHER ADDITION TO ANY ENTERTAINMENT PROGRAM IS
CONTEMPLATED BY THIS CONSENT, AND THE AUTHORIZATION CONTAINED HEREIN
SPECIFICALLY EXCLUDES AND PROHIBITS ANY ADDITION WHATSOEVER TO NEWS AND SPORTS
PROGRAMS, EXCEPT IDENTIFICATION OF STATION AS PROVIDED IN THE PRECEDING SENTENCE
AS REQUIRED BY THE FCC.


 


9.             LOCAL NEWS. STATION AGREES, DURING THE TERM OF THIS AGREEMENT, TO
BROADCAST LOCAL NEWS PROGRAMS OF AT LEAST THIRTY (30) MINUTES IN LENGTH AS
LEAD-INS TO EACH OF “THE TODAY SHOW” (OR REPLACEMENT PROGRAMMING), “NBC NIGHTLY
NEWS” (OR REPLACEMENT PROGRAMMING) AND NBC’S LATE NIGHT PROGRAMMING; PROVIDED,
THAT STATION MAY PREEMPT ANY OF SUCH LOCAL NEWS PROGRAMMING ON SATURDAY OR
SUNDAY TO THE EXTENT THAT SUCH PROGRAMMING WOULD DIRECTLY CONFLICT WITH
STATION’S BROADCAST OF WEEKEND NBC SPORTS PROGRAMMING.


 


10.           STATION REPORTS. STATION SHALL SUBMIT TO NBC IN WRITING UPON FORMS
PROVIDED BY NBC OR VIA E-MAIL OR VIA APT, AS NBC MAY DESIGNATE, SUCH REPORTS AS
NBC MAY REQUEST COVERING THE BROADCAST BY STATION OF NBC PROGRAMMING.


 


11.           FORCE MAJEURE. NEITHER STATION NOR NBC SHALL INCUR ANY LIABILITY
HEREUNDER BECAUSE OF NBC’S FAILURE TO DELIVER, OR THE FAILURE OF STATION TO
BROADCAST, ANY OR ALL NBC PROGRAMS DUE TO FAILURE OF FACILITIES, LABOR DISPUTES,
GOVERNMENT REGULATIONS OR CAUSES BEYOND THE REASONABLE CONTROL OF THE PARTY SO
FAILING TO DELIVER OR TO BROADCAST. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NBC’S FAILURE TO DELIVER A PROGRAM DUE TO CANCELLATION OF THAT
PROGRAM FOR ANY REASON SHALL BE DEEMED TO BE FOR CAUSES BEYOND NBC’S REASONABLE
CONTROL.


 


12.           INDEMNIFICATION. NBC SHALL INDEMNIFY, DEFEND AND HOLD STATION, ITS
PARENT, SUBSIDIARY AND AFFILIATED COMPANIES, AND THEIR RESPECTIVE DIRECTORS,
OFFICERS AND EMPLOYEES, HARMLESS FROM AND AGAINST ALL CLAIMS, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING
OUT OF THE USE BY STATION, IN ACCORDANCE WITH THIS AGREEMENT, OF ANY NBC PROGRAM
OR OTHER MATERIAL AS FURNISHED BY NBC HEREUNDER, PROVIDED THAT STATION

 

5

--------------------------------------------------------------------------------


 

promptly notifies NBC of any claim or litigation to which this indemnity shall
apply, and that Station cooperates fully with NBC in the defense or settlement
of such claim or litigation. Similarly, Station shall indemnify, defend and hold
NBC, its parent, subsidiary and affiliated companies, and their respective
directors, officers and employees, harmless with respect to (x) material added
to or deleted from any program by Station, except for cut-ins produced by or on
behalf of NBC and inserted by Station at NBC’s direction and (y) any programming
or other material broadcast by Station and not provided by NBC hereunder.

 

These indemnities shall not apply to litigation expenses, including attorneys’
fees, which the indemnified party elects to incur on its own behalf. Except as
otherwise provided herein, neither Station, on the one hand, nor NBC, on the
other hand, shall have any rights against the other for claims by third persons,
or for the non-operation of facilities or the non-furnishing of programs for
broadcasting, if such non-operation or non-furnishing is due to failure of
equipment, actions or claims by any third person, labor disputes, or any cause
beyond such party’s reasonable control.

 


13.           PROGRAM DEVELOPMENT COSTS. THROUGHOUT THE TERM OF THIS AGREEMENT,
UPON REQUEST FROM NBC, STATION SHALL PARTICIPATE WITH NBC TO CONTRIBUTE
FINANCIALLY, PRO-RATA ON A STATION-BY-STATION BASIS BASED UPON DESIGNATED MARKET
AREA (“DMA”) (AS DEFINED BY NIELSEN) PERCENTAGE, TO FUTURE NBC EFFORTS TO SECURE
AS PART OF NBC PROGRAMMING MAJOR SPORTS AND ENTERTAINMENT PROGRAMMING
OPPORTUNITIES (INCLUDING, FOR EXAMPLE AND WITHOUT LIMITATION, RIGHTS TO
BROADCAST NATIONAL FOOTBALL LEAGUE GAMES AND ENTERTAINMENT PROGRAMS SUCH AS
“ER”).


 


14.           CHANGE IN OPERATIONS. STATION REPRESENTS AND WARRANTS THAT IT
HOLDS A VALID LICENSE GRANTED BY THE FCC TO OPERATE STATION AS A TELEVISION
BROADCAST STATION; SUCH REPRESENTATION AND WARRANTY SHALL CONSTITUTE A
CONTINUING REPRESENTATION AND WARRANTY BY STATION. IN THE EVENT THAT AT ANY TIME
(A) STATION’S TRANSMITTER LOCATION, POWER, FREQUENCY, PROGRAMMING FORMAT OR
HOURS OF OPERATION ARE MATERIALLY CHANGED, (B) STATION CEASES TO PRODUCE AND
BROADCAST LOCAL NEWS, OR (C) THE NUMBER OF HOURS OF LOCAL NEWS WHICH STATION
BROADCASTS MATERIALLY DECREASES, IN EACH CASE SO THAT SUCH STATION IS OF LESS
VALUE TO NBC AS A BROADCASTER OF NBC PROGRAMMING THAN AT THE DATE OF THIS
AGREEMENT, THEN NBC MAY TERMINATE THIS AGREEMENT UPON THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO SUCH STATION(S).


 


15.           DTV CONVERSION. STATION ACKNOWLEDGES THAT UPON COMMENCEMENT OF
OPERATION OF STATION’S DIGITAL TELEVISION SIGNAL (“DTV CHANNEL”), STATION WILL,
TO THE SAME EXTENT AS THIS AGREEMENT PROVIDES FOR CARRIAGE OF NBC PROGRAMMING ON
ITS ANALOG CHANNEL, CARRY ON SUCH DTV CHANNEL THE DIGITAL FEED OF SUCH NBC
PROGRAMMING AS AND IN THE TECHNICAL FORMAT PROVIDED BY NBC CONSISTENT WITH THE
ATSC STANDARDS AND ALL “PROGRAM-RELATED MATERIAL” (COLLECTIVELY, THE “NETWORK
DIGITAL FEED”). AS USED IN THIS PARAGRAPH, “PROGRAM-RELATED MATERIAL” SHALL MEAN
(I) CLOSED-CAPTIONING INFORMATION, (II) PROGRAM IDENTIFICATION CODES, (III)
PROGRAM RATINGS INFORMATION, (IV) ALTERNATIVE LANGUAGE FEEDS RELATED TO THE
PROGRAMMING, (V) NIELSEN DATA, (VI) PROGRAMMING, DATA AND OTHER ENHANCEMENTS
WHICH ARE RELATED TO THE PROGRAMMING AND NETWORK ADVERTISEMENTS PROVIDED IN THE
NETWORK DIGITAL FEED, (VII) SUCH OTHER MATERIAL AS HAS BEEN AGREED BY STATION,
(VIII) SUCH OTHER MATERIAL AS MAY BE PROVIDED BY NBC THAT MAY BE ESSENTIAL OR
NECESSARY TO PROVIDE THE NETWORK DIGITAL FEED, (IX) INFORMATION AND MATERIAL
DIRECTLY ASSOCIATED WITH SPECIFIC NETWORK COMMERCIAL ADVERTISEMENTS CONTAINED IN
THE NETWORK PROGRAMS INCLUDED IN THE NETWORK DIGITAL FEED, AND (X) INFORMATION
AND MATERIAL DESIGNED TO PROMOTE

 

6

--------------------------------------------------------------------------------


 

network programming. In the event that NBC proposes that Station carry network
multiplexed programming or ancillary data that is not program-related material,
Station agrees to negotiate in good faith with NBC regarding the terms pursuant
to which such multiplexed programming or ancillary data may be carried. Station
shall commence operation of Station’s digital television signal by the later of
(i) May 1, 2003 or (ii) any extension or postponement of such date mandated or
approved by the FCC; to the extent that Station is not transmitting a DTV
channel as of the later of such dates, NBC shall be permitted to offer the
Network Digital Feed, together with any program-related material or other
material provided by NBC for digital transmission, to any licensee transmitting
a DTV channel in Station’s DMA notwithstanding any other provision of this
Agreement. In addition, Station shall use best efforts to include the following
provision in retransmission consent agreements; in the event that during the
term of such retransmission consent agreement, Station broadcasts its signal
solely in a digital format and does not broadcast an analog signal, then the
cable operator shall distribute such digital broadcast signal as part of its
broadcast basic tier of service on a channel designated by Station.


 


16.           UNAUTHORIZED COPYING AND TRANSMISSION; RETRANSMISSION CONSENT.


 


(A)           STATION SHALL NOT AUTHORIZE, CAUSE, OR PERMIT, WITHOUT NBC’S
CONSENT, ANY NBC PROGRAM OR OTHER MATERIAL FURNISHED TO STATION HEREUNDER TO BE
RECORDED, DUPLICATED, REBROADCAST OR OTHERWISE TRANSMITTED OR USED FOR ANY
PURPOSE OTHER THAN BROADCASTING BY STATION AS PROVIDED HEREIN. NOTWITHSTANDING
THE FOREGOING, STATION SHALL NOT BE RESTRICTED IN THE EXERCISE OF ITS SIGNAL
CARRIAGE RIGHTS PURSUANT TO ANY APPLICABLE RULE OR REGULATION OF THE FCC WITH
RESPECT TO RETRANSMISSION OF ITS BROADCAST SIGNAL BY ANY CABLE SYSTEM OR
MULTICHANNEL VIDEO PROGRAM DISTRIBUTOR (“MVPD”), AS DEFINED IN SECTION 76.64(D)
OF THE FCC RULES, WHICH (A) IS LOCATED WITHIN THE DMA IN WHICH STATION IS
LOCATED, OR (B) WAS ACTUALLY CARRYING STATION’S SIGNAL AS OF APRIL 1, 1993, OR
(C) WITH RESPECT TO CABLE SYSTEMS, SERVING AN AREA IN WHICH STATION IS
“SIGNIFICANTLY VIEWED” (AS DETERMINED BY THE FCC) AS OF APRIL 1, 1993; PROVIDED,
HOWEVER, THAT ANY SUCH EXERCISE PURSUANT TO FCC RULES WITH RESPECT TO NBC
PROGRAMS SHALL NOT BE DEEMED TO CONSTITUTE A LICENSE BY NBC. NBC RESERVES THE
RIGHT TO RESTRICT SUCH SIGNAL CARRIAGE WITH RESPECT TO NBC PROGRAMMING IN THE
EVENT OF A CHANGE IN APPLICABLE LAW, RULE OR REGULATION.


 


(B)           IN CONSIDERATION OF THE GRANT BY NBC TO STATION OF THE
NON-DUPLICATION AMENDMENT, STATION HEREBY AGREES AS FOLLOWS:


 


(I)            STATION SHALL NOT GRANT CONSENT TO THE RETRANSMISSION OF ITS
BROADCAST SIGNAL BY ANY CABLE TELEVISION SYSTEM, OR, EXCEPT AS PROVIDED IN
SECTION 16(B)(II) BELOW, TO ANY OTHER MVPD WHOSE CARRIAGE OF BROADCAST SIGNALS
REQUIRES RETRANSMISSION CONSENT, IF SUCH CABLE SYSTEM OR MVPD IS LOCATED OUTSIDE
THE DMA TO WHICH STATION IS ASSIGNED, UNLESS STATION’S SIGNAL WAS ACTUALLY
CARRIED BY SUCH CABLE SYSTEM OR MVPD AS OF APRIL 1, 1993, OR, WITH RESPECT TO
SUCH CABLE SYSTEM, IS “SIGNIFICANTLY VIEWED” (AS DETERMINED BY THE FCC) AS OF
APRIL 1, 1993.


 


(II)           STATION SHALL NOT GRANT CONSENT TO THE RETRANSMISSION OF ITS
BROADCAST SIGNAL BY ANY MVPD THAT PROVIDES SUCH SIGNAL TO ANY HOME SATELLITE
DISH USER, UNLESS SUCH USER IS LOCATED WITHIN STATION’S OWN DMA.

 

7

--------------------------------------------------------------------------------


 


(C)           IF STATION VIOLATES ANY OF THE PROVISIONS SET FORTH IN THIS
SECTION 16, NBC MAY, IN ADDITION TO ANY OTHER OF ITS RIGHTS OR REMEDIES AT LAW
OR IN EQUITY UNDER THIS AGREEMENT OR ANY AMENDMENT THERETO, TERMINATE THIS
AGREEMENT WITH RESPECT TO THE VIOLATING STATION BY WRITTEN NOTICE TO STATION
GIVEN AT LEAST NINETY (90) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.


 


17.           “BRANDING” PLAN/PROMOTION.


 


(A)           NBC AGREES TO WORK WITH STATION TO “BRAND” STATION AS AN “NBC
STATION” IN STATION’S MARKET THROUGH COOPERATIVE EFFORTS IN AREAS SUCH AS ON-AIR
PROMOTION, UNIFIED GRAPHIC DESIGN, USE OF THE NBC PEACOCK LOGO AND NBC
IDENTIFICATION.  STATION AGREES TO BE BRANDED AS AN “NBC STATION” AND TO
PARTICIPATE IN THE FOREGOING BRANDING PROMOTION PLAN DURING THE TERM HEREOF SO
AS TO CAUSE STATION TO BE IDENTIFIED, IN THE PERCEPTION OF TELEVISION VIEWERS,
AS AN “NBC STATION” SIMILAR TO SUCH VIEWERS’ PERCEPTION OF THE NBC O&O’S AS “NBC
STATIONS.” NBC, ON THE ONE HAND, AND STATION, ON THE OTHER HAND, AGREE TO
CONSULT WITH EACH OTHER, PROMPTLY AFTER EXECUTION HEREOF, WITH RESPECT TO
IMPLEMENTATION OF SUCH BRANDING UNDERTAKING.


 


(B)           STATION SHALL DEDICATE ANNUALLY FOR ON-AIR PROMOTION OF NBC
PROGRAMMING NOT LESS THAN 10,000 GROSS RATING POINTS (“GRP’S”) (THE “GRP
COMMITMENT”). THE NBC ADVERTISING AND PROMOTION DEPARTMENT MAY CONSULT WITH
STATION TO DEVELOP STATION’S ALLOCATION OF THE GRP COMMITMENT BASED ON
PROMOTIONAL NEEDS OF BOTH STATION AND NBC; PROVIDED THAT STATION SHALL CAUSE A
MINIMUM OF 40% AND A MAXIMUM OF 60% OF ITS GRP COMMITMENT TO BE ALLOCATED TO
PRIME TIME (I.E., EASTERN, PACIFIC STATIONS: 8-11 PM MONDAY-SATURDAY AND 7-11 PM
SUNDAY; CENTRAL, MOUNTAIN STATIONS: 7-10 PM MONDAY-SATURDAY AND 6-10 PM SUNDAY).
STATION SHALL PROVIDE NBC WITH APPROPRIATE DOCUMENTATION TO SUBSTANTIATE
DELIVERY OF ITS GRP COMMITMENT.


 


(C)           STATION SHALL, IN GOOD FAITH, EVALUATE ON A YEARLY BASIS WHETHER
TO CONTINUE TO PARTICIPATE IN THE YEAR-ROUND “SWAP” PROGRAM.


 


18.           ASSIGNMENT.


 


(A)           THIS AGREEMENT MAY NOT BE ASSIGNED OR TRANSFERRED (INCLUDING
PURSUANT TO ANY CHANGE IN THE CONTROL OF STATION OR ANY PARENT OR SUBSIDIARY
COMPANY) DIRECTLY OR INDIRECTLY, WHETHER BY OPERATION OF LAW OR OTHERWISE,
WITHOUT THE PRIOR WRITTEN CONSENT OF NBC, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD (IT BEING UNDERSTOOD THAT NBC MAY WITHHOLD SUCH CONSENT IF
AFTER CONDUCTING GOOD FAITH DUE DILIGENCE ON THE PROPOSED TRANSFEREE, NBC HAS
LEGITIMATE COMPETITIVE, FINANCIAL OR OPERATIONAL REASONS NOT TO CONSENT) AND NO
PERMITTED ASSIGNMENT OR TRANSFER SHALL RELIEVE STATION OF ITS OBLIGATIONS
HEREUNDER. ANY PURPORTED ASSIGNMENT OR TRANSFER BY STATION WITHOUT NBC’S CONSENT
AS REQUIRED HEREBY SHALL BE NULL AND VOID AND NOT ENFORCEABLE AGAINST NBC.


 


(B)           STATION AGREES THAT IF ANY APPLICATION IS MADE TO THE FCC
PERTAINING TO AN ASSIGNMENT OR A TRANSFER OF CONTROL OF STATION’S LICENSE, OR
ANY INTEREST THEREIN, STATION SHALL IMMEDIATELY NOTIFY NBC IN WRITING OF THE
FILING OF SUCH APPLICATION. EXCEPT AS TO “SHORT FORM” ASSIGNMENTS OR TRANSFERS
OF CONTROL MADE PURSUANT TO SECTION 73.3540(F), NBC SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT ON ANY BASIS NBC DEEMS REASONABLE WITH RESPECT TO
STATION FOR WHICH AN APPLICATION WAS MADE, IN THE EVENT OF ANY ASSIGNMENT OR
TRANSFER. STATION AGREES THAT

 

8

--------------------------------------------------------------------------------


 

promptly following Station’s notice to NBC, Station shall arrange for a meeting
between NBC and the proposed assignee or transferee to review the financial and
operating plans, and such other information as NBC may request of the proposed
assignee or transferee.

 


(C)           FOR PURPOSES OF THIS SECTION 18, (I) “CONTROL” SHALL MEAN HAVING
THE POWER TO DIRECT THE AFFAIRS OF AN ENTITY BY REASON OF ANY OF THE FOLLOWING:
(X) HAVING THE POWER TO ELECT OR APPOINT, DIRECTLY OR INDIRECTLY, A MAJORITY OF
THE GOVERNING BODY OF SUCH ENTITY, (Y) OWNING OR CONTROLLING THE RIGHT TO VOTE A
MAJORITY OF THE VOTING INTEREST OF SUCH ENTITY OR (Z) OTHERWISE OWNING OR
CONTROLLING A MAJORITY INTEREST IN SUCH ENTITY, AND (II) “TRANSFER” SHALL
INCLUDE, WITHOUT LIMITATION, ANY DIRECT OR INDIRECT CHANGE: IN THE CONTROL OF
ANY STATION OR ANY PARENT OR SUBSIDIARY COMPANY OF STATION.


 


19.           NOTICES/APT. NOTICES HEREUNDER SHALL BE IN WRITING AND SHALL BE
GIVEN (A) BY PERSONAL DELIVERY OR OVERNIGHT COURIER SERVICE: ADDRESSED TO
STATION, ATTN: GENERAL MANAGER, AT THE ADDRESS SET FORTH ON THE FIRST PAGE OF
THIS AGREEMENT, AND TO NBC AT THE ADDRESS SET FORTH ON THE FIRST PAGE OF THIS
AGREEMENT, ATTENTION: EXECUTIVE VICE PRESIDENT, AFFILIATE RELATIONS, WITH A COPY
TO VICE PRESIDENT, LAW DEPARTMENT; OR AT SUCH OTHER ADDRESS OR ADDRESSES AS MAY
BE SPECIFIED IN WRITING BY THE PARTY TO WHOM THE NOTICE IS GIVEN OR (B) IF SUCH
NOTICE RELATES TO THE SCHEDULING, SUBSTITUTION, WITHDRAWAL, PREEMPTION OR OTHER
ASPECT OF PROGRAMMING HEREUNDER, BY POSTING TO APT OR BY SUCH OTHER MEANS AS NBC
MAY SPECIFY TO STATION FROM TIME TO TIME. NOTICES SHALL BE DEEMED GIVEN WHEN
PERSONALLY DELIVERED AND ON THE NEXT BUSINESS DAY FOLLOWING DISPATCH BY
OVERNIGHT COURIER SERVICE. NBC AND STATION AGREE TO MONITOR APT ON AT LEAST A
DAILY BASIS AND TO UPDATE APT AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT SO AS
TO COMPLY WITH THE NOTICE PERIODS PROVIDED HEREIN.


 


20.           ENTIRE AGREEMENT/AMENDMENTS. THE FOREGOING CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN STATION AND NBC WITH RESPECT TO THE AFFILIATION OF STATION
WITH NBC, ALL PRIOR UNDERSTANDINGS BEING MERGED HEREIN, EXCEPT FOR THE
NON-DUPLICATION AMENDMENT, THE INVENTORY MANAGEMENT PLAN AND THE NBC PROMOTION
SWAP PROGRAM. THIS AGREEMENT MAY NOT BE CHANGED, AMENDED, MODIFIED, RENEWED,
EXTENDED OR DISCHARGED, EXCEPT AS SPECIFICALLY PROVIDED HEREIN OR BY AN
AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO.


 


21.           CONFIDENTIALITY. THE PARTIES AGREE TO USE THEIR BEST EFFORTS TO
PRESERVE THE CONFIDENTIALITY OF THIS AGREEMENT AND OF THE TERMS AND CONDITIONS
SET FORTH HEREIN, AND THE EXHIBITS ANNEXED HERETO, TO THE FULLEST EXTENT
PERMISSIBLE BY LAW.


 


22.           APPLICABLE LAW. THE OBLIGATIONS OF STATION AND NBC UNDER THIS
AGREEMENT ARE SUBJECT TO ALL APPLICABLE FEDERAL, STATE, AND LOCAL LAWS, RULES
AND REGULATIONS (INCLUDING, BUT NOT LIMITED TO, THE COMMUNICATIONS ACT OF 1934,
AS AMENDED, AND THE RULES AND REGULATIONS OF THE FCC), AND THIS AGREEMENT AND
ALL MATTERS OR ISSUES COLLATERAL THERETO SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS NEGOTIATED, EXECUTED AND PERFORMED
ENTIRELY THEREIN (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS).

 


23.           MISCELLANEOUS. IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION OF SUCH PROVISION TO ANY CIRCUMSTANCE IS HELD INVALID, THE REMAINDER
OF THIS AGREEMENT, OR THE APPLICATION OF SUCH PROVISION TO CIRCUMSTANCES OTHER
THAN THOSE AS TO WHICH IT IS HELD INVALID, WILL NOT BE AFFECTED THEREBY. A
WAIVER BY STATION OR NBC OF A BREACH OF ANY PROVISION OF THIS AGREEMENT

 

9

--------------------------------------------------------------------------------


 

shall not be deemed to constitute a waiver of any preceding or subsequent breach
of the same provision or any other provision hereof.  This Agreement may be
signed in any number of counterparts with the same effect as if the signature to
each such counterpart were upon the same instrument.

 

10

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance on the copy of this Agreement enclosed for that purpose and return
that copy to NBC.

 

 

Very truly yours,

 

 

 

NBC TELEVISION NETWORK

 

 

 

 

 

By:

 

 

 

John Damiano

 

 

Exec. Vice President, Affiliate Relations

 

 

AGREED:

 

 

 

CORPORATION FOR GENERAL TRADE

 

 

 

 

 

By:

 

 

 

 

11

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PROGRAMMED TIME PERIODS

 

For EASTERN TIME ZONE STATIONS:

 

 

 

Monday through Saturday:

 

8:00-11:00 P.M.

Sunday:

 

7:00-11:00 P.M.

 

 

 

Monday through Thursday:

 

11:35 P.M.-2:05 A.M.

Friday:

 

11:35 P.M.-2:35 A.M.

Saturday:

 

11:30 P.M.-1:01 A.M.

 

 

 

Monday through Friday:

 

4:30-5:00 A.M., 7:00-10:00 A.M. and 6:30-7:00 P.M.

Saturday:

 

7:00-9:00 A.M. and 6:30-7:00 P.M.

Sunday:

 

8:00-10:00 A.M. and 6:30-7:00 P.M.

 

 

 

Monday through Friday:

 

1:00-3:00 P.M.

Saturday:

 

10:00 A.M.-1:00 P.M.

 

 

 

Monday through Thursday:

 

2:05-4:00 A.M.

Friday

 

2:35-4:30 A.M.

Saturday

 

1:01-2:30 A.M.

Sunday

 

11:30 P.M.-1:30 A.M.

 

 

 

For CENTRAL TIME ZONE STATIONS:

 

 

 

Monday through Saturday:

 

7:00-10:00 P.M.

Sunday:

 

6:00-10:00 P.M.

 

 

 

Monday through Thursday:

 

10:35 P.M.-1:05 A.M.

Friday:

 

10:35 P.M.-1:35 A.M.

Saturday:

 

10:30 P.M.-12:01 A.M.

 

 

 

Monday through Friday:

 

4:30-5:00 A.M., 7:00-10:00 A.M. and 5:30-6:00 P.M.

Saturday:

 

7:00-9:00 A.M. and 5:30-6:00 P.M.

Sunday:

 

8:00-9:00 A.M., 9:00-10:00 A.M. and 5:30-6:00 P.M.

 

 

 

Monday through Friday:

 

1:00-3:00 P.M.

Saturday:

 

9:00 A.M.-12:00 P.M.

 

 

 

Monday through Thursday:

 

1:05-3:00 A.M.

Friday

 

1:35-3:30 A.M.

Saturday

 

12:01-1:30 A.M.

Sunday

 

10:30 P.M.-12:30 A.M.

 

12

--------------------------------------------------------------------------------


 

For MOUNTAIN TIME ZONE STATIONS:

 

 

 

Monday through Saturday:

 

7:00-10:00 P.M.

Sunday:

 

6:00-10:00 P.M.

 

 

 

Monday through Thursday:

 

10:35 P.M. -1:05 A.M.

Friday:

 

10:35 P.M.-1:35 A.M.

Saturday:

 

10:30 P.M.-12:01 A.M.

 

 

 

Monday through Friday:

 

4:30-5:00 A.M., 7:00-10:00 A.M. and 5:30-6:00 P.M.

Saturday:

 

6:00-8:00 A.M. and 5:30-6:00 P.M.

Sunday:

 

8:00-10:00 A.M. and 5:00-5:30 P.M.

 

 

 

Monday through Friday:

 

1:00 P.M.-3:00 P.M.

Saturday:

 

8:00 AM.-11:00 A.M.

 

 

 

Monday through Thursday:

 

1:05-3:00 A.M.

Friday

 

1:35-3:30 A.M.

Saturday

 

12:01-1:30 A.M.

Sunday

 

10:30 P.M-12:30 A.M.

 

 

 

For PACIFIC TIME ZONE STATIONS:

 

 

 

Monday through Saturday:

 

8:00-11:00 P.M.

Sunday:

 

7:00-11:00 P.M.

 

 

 

Monday through Thursday:

 

11:35 P.M.-2:05 A.M.

Friday:

 

11:35 P.M.-2:35 P.M.

Saturday:

 

11:30 P.M.-1:01A.M.

 

 

 

Monday through Friday:

 

4:30-5:00 A.M., 7:00-10:00 A.M. and 5:30-6:00 P.M.

Saturday:

 

6:00-8:00 A.M. and 5:30-6:00 P.M.

Sunday:

 

7:00-9:00 A.M. and 5:30-6:00 P.M.

 

 

 

Monday through Friday:

 

1:00-3:00 P.M.

Saturday:

 

8:00-11:00 A.M.

 

 

 

Monday through Thursday:

 

2:05-4:00 A.M.

Friday:

 

2:35-4:30 A.M.

Saturday:

 

1:01-2:30 A.M.

Sunday:

 

11:30 P.M.-1:30 A.M.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE II

 

NBC PAYMENTS TO STATION

 

All amounts shown are in millions of dollars ($MM):

 

 

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Net NBC Payments:

 

$

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

14

--------------------------------------------------------------------------------


 

SCHEDULE III

 

STATION PAYMENTS TO NBC

 

All amounts shown are in millions of dollars ($MM):

 

 

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Payments:

 

$

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.195

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF DISTRIBUTION CONTRIBUTION AGREEMENT

 

This agreement (the “Agreement”) between the NBC Television Network (“NBC”) and
Corporation For General Trade (“Station”), is dated as of January 1, 2003.

 

WHEREAS, NBC and Station have entered into an Affiliation Agreement, dated as of
the date hereof (the “Affiliation Agreement”), with respect to Station’s
affiliation with NBC;

 

WHEREAS, in connection with Station’s affiliation with NBC, Station will
broadcast programming provided by NBC;

 

WHEREAS, NBC provides such programming to Station via various means at
substantial cost and expense to NBC (as more fully described below, the “NBC
Distribution Costs”);

 

WHEREAS, pursuant to the Affiliation Agreement, Station agreed to assume the
obligations set forth in this Agreement in order to pay a portion of the NBC
Distribution Costs;

 

NOW THEREFORE, in consideration of the mutual premises set forth herein, the
parties hereto agree as follows:

 

1.             NBC Distribution Costs. The NBC Distribution Costs consist of the
operational, facilities and technical costs, including upgrades, related to
processing and distributing Network programs, promotions, advertisements, news
feeds and other programming and services to the NBC affiliated television
stations.

 

2.             Distribution Contribution.

 

a)             Station hereby agrees to pay NBC its pro rata share (calculated
based on Station’s Nielsen DMA percentage) of the NBC Distribution Costs (the
“Station Payment”) annually throughout the term of this Agreement. The Station
Payment shall be made by wire transfer or such other means as NBC may approve,
in two equal bi-annual installments payable each January 15 and June 15.

 

b)            Station hereby acknowledges that from year to year the NBC
Distribution Costs may increase, and that accordingly the Station Payment shall
increase, in accordance with increases demonstrated in the annual review of NBC
Distribution Costs customarily commissioned by the NBC Affiliate Board. In the
event that for any given year during the term the Station Payment exceeds the
actual NBC Distribution Costs, then NBC shall apply the excess to the NBC
Strategic Technical Development Fund (a/k/a the Overcollection Fund (the
“Fund”)).

 

3.             The Fund. Station hereby agrees to pay its pro rata share
(calculated based on Station’s Nielsen DMA percentage) of $18,000,000 (which
payment shall be deducted from the Fund) out of a total of $54,000,000 of
capital costs relating to the “Genesis” digital broadcast facilities development
project, on the schedule presented to the NBC Affiliate Board and attached
hereto as Exhibit A.

 

16

--------------------------------------------------------------------------------


 

4.             Term. This Agreement shall commence as of the date hereof, and
shall remain in full force and effect for as long as the Affiliation Agreement
(including any renewal thereof) remains in effect. Notwithstanding the
foregoing, this Agreement shall terminate in the event that Station ceases to be
affiliated with NBC.

 

5.             Binding Agreement. This Agreement shall be binding upon NBC and
Station upon execution hereof by each of NBC and Station.

 

6.             Miscellaneous. This Agreement constitutes the entire agreement
and understanding of the parties relating to the subject matter hereof and
supersedes all prior agreements, negotiations, and understandings between the
parties, both oral and written, relating thereto. No waiver or amendment of any
provision of this Agreement shall be effective unless in writing and signed by
both parties. The terms of this Agreement shall apply to parties hereto and any
of their successors or assigns; provided, however, that this Agreement may not
be transferred or assigned by Station without the prior written consent of NBC.
This Agreement may be executed in counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Notices given pursuant to this Agreement
shall be deemed given upon dispatch if given via nationally recognized overnight
courier or confirmed facsimile, to the address of the respective party as set
forth in the Affiliation Agreement.

 

7.             Governing Law and Jurisdiction. This Agreement shall be governed
by and construed under the laws of the State of New York applicable to contracts
fully performed in New York, without regard to New York conflicts law. The
parties hereto irrevocably waive any and all rights to trial by jury in any
proceeding arising out of or relating to this Agreement.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as set forth below.

 

 

NBC TELEVISION NETWORK

 

 

 

 

 

By:

 

 

 

 

Name:

John Damiano

 

 

 

Title:

Executive Vice President, Affiliate Relations

 

 

 

 

 

 

CORPORATION FOR GENERAL TRADE

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Vice President & General Manager

 

 

 

18

--------------------------------------------------------------------------------


 

APPENDIX A

TO DISTRIBUTION CONTRIBUTION AGREEMENT

 

AFFILIATE TECHNICAL DEVELOPMENT FUND

As of 1999 Year End Close (1997 – 2005)

 

 

CONTRIBUTION TOWARDS GENESIS PROJECT

 

1997

 

$

700,000

 

 

 

 

 

1998

 

$

1,250,000

 

 

 

 

 

1999

 

$

1,050,000

 

 

 

 

 

2000

 

$

2,500,000

 

 

 

 

 

2001

 

$

2,500,000

 

 

 

 

 

2002

 

$

2,500,000

 

 

 

 

 

2003

 

$

2,500,000

 

 

 

 

 

2004

 

$

2,500,000

 

 

 

 

 

2005

 

$

2,500,000

 

 

 

 

 

TOTAL

 

$

18,000,000

 

 

19

--------------------------------------------------------------------------------